UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4619


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRANKLIN GREGG,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:11-cr-00052-MHL-1)


Submitted: February 28, 2019                                      Decided: April 16, 2019


Before KING and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Alexandria, Virginia, Laura J. Koenig, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, Erik Sean Siebert, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin Gregg appeals the district court’s order revoking his supervised release

and sentencing him to five months in prison and two years of supervised release.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning whether Gregg’s sentence

is plainly unreasonable. Although notified of his right to file a supplemental brief, Gregg

has not done so. We affirm.

       “We will affirm a revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(internal quotation marks omitted). Gregg’s sentence does not exceed the applicable

statutory maximum. Accordingly, the remaining question is whether the sentence is

plainly unreasonable.    “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). “In making this determination, we follow

generally the procedural and substantive considerations that we employ in our review of

original sentences, . . . with some necessary modifications to take into account the unique

nature of supervised release revocation sentences.” United States v. Slappy, 872 F.3d

202, 207 (4th Cir. 2017) (alteration in original) (internal quotation marks omitted). Only

if a sentence is either procedurally or substantively unreasonable is a determination then

made as to whether the sentence is plainly unreasonable. United States v. Moulden, 478

F.3d 652, 656 (4th Cir. 2007).



                                            2
      A revocation sentence is procedurally reasonable if the district court adequately

explains the sentence after considering the Chapter Seven policy statements and the

applicable 18 U.S.C. § 3553(a) factors. Slappy, 872 F.3d at 207; see 18 U.S.C. § 3583(e)

(2012). A revocation sentence is substantively reasonable if the court states a proper

basis for concluding that the defendant should receive the sentence imposed, up to the

statutory maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “A

court need not be as detailed or specific when imposing a revocation sentence as it must

be when imposing a post-conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.” Thompson, 595 F.3d at 547 (internal quotation marks

omitted).

       We conclude that Gregg’s sentence is procedurally and substantively reasonable.

The district court correctly identified his policy statement range, considered the relevant

statutory factors, * and gave sufficiently detailed reasons for selecting its within-range

sentence. Gregg had proven on multiple occasions to be unable or unwilling to abide by

the terms of supervision. The court was specifically concerned with the number of

second chances Gregg squandered by continually disobeying explicit instructions from

his probation officer.   The court expressed faith in Gregg’s ability to succeed and

      *
         The court also referenced the need to promote respect for the law, which is not
one of the 18 U.S.C. § 3553(a) factors that courts consider in imposing a revocation
sentence. See 18 U.S.C. § 3583(e). Although the court may not rely “predominately” on
an impermissible factor in selecting a revocation sentence, “mere reference to such
considerations does not render a revocation sentence procedurally unreasonable when
[the factor is] relevant to, and considered in conjunction with, the enumerated § 3553(a)
factors.” Webb, 738 F.3d at 642.


                                            3
indicated that certain conditions of his new supervised release—such as securing

employment and participating in moral recognition therapy—would help with this goal.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Gregg, in writing, of the right to

petition the Supreme Court of the United States for further review. If Gregg requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Gregg.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            4